DETAILED ACTION
This action is in reply to papers filed 10/14/2021. Claims 1-8 and 10-21 are pending with claims 1-8 and 10-13 are examined herein.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190390222A1, Published 12/26/2019.

Withdrawn Rejection(s)
The 112 (b) rejection of claims 4 and 13 are withdrawn in view of Applicant’s amendment to each of said claim. Particularly, Applicant has clarified that the polyA signals in claim 4 and claim 13 are part of the four polyA signals set forth in independent claim 1 or claim 10, respectively. 
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 10/14/2021, with respect to the 35 U.S.C §103(a) rejection of claims 1-13 as being Lopez-Rios et al. (PgPub 20120107938A1, Published 5/3/2012), Economides et al. (PgPub US20030084468A1, Published 1/13/2003), Trono et al. (PgPub US20130115692A1, Published 5/9/2013), Davis et al. (PgPub US20100077495A1, Published 3/25/2010) and Chen et al. (Cell Stem Cell. 2015 Aug 6; 17(2): 233–244) has been fully considered. The 103(a) rejection of claims 1-8 and 10-13 has been withdrawn. It is noted that the rejection has been withdrawn as Applicant persuasively argued that secondary reference Economides et al. fails to teach the four polyA signals are located upstream from a transgene of interest in a promoter-less donor vector.  The rejection of claim 9 is moot as the claim is canceled. 

Examiner’s Comments on Rejoinder 
Per MPEP 821.04, the propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits. 
Continuing, MPEP 821.04 states that rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.
In this regard, independent claim 14, drawn to a non-human animal model comprising the system of claim 1, independent claim 17, drawn to a method of producing the non-human not meet the criteria for patentability, specifically the requirements of 35 U.S.C. 112 (a).  
At the outset, claim 14 is drawn to animal model. The implication here is that the animal is a replica of a disease. However, neither the specification nor the claims make clear what the disease is. Moreover, the specification fails to provide any guidance with respect to an animal model comprising the system of claim 1. This is problematic. Similarly, independent claim 19 is drawn to a method of treating a disease or condition in a subject comprising providing a cell comprising the system of claim 1. The claim does not specify the disease or the condition. The breadth of the claim is similarly problematic. The claim embraces the treatment of any disease or any condition with any cell comprising the system of claim 1. The specification fails to provide any guidance with respect to the treatment of any disease or any condition with any cell comprising the system of claim 1. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
Claims 1-8 and 10-13 are allowed.
Claims 14-21 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632